IN THE UNITED sTATEs DISTRICT coURT
FOR THE soUTHERN DISTRICT oF GEORGIA "' ' ‘ `=i!fuc

SAVANNAH DIVISION

 

THE UNITED STATES OF AMERICA,
Plaintiff,
v. 4:l8CR260

JOSHUA MCNEELY,

Defendant.

0 R D E R

Counsel in the above~captioned case have advised the Court
that all pretrial motions have been complied with and/or that all
matters raised in the parties' motions have been resolved by
agreement. Therefore, a hearing in this case is deemed

unnecessary. All motions are dismissed.

SO ORDERED, this ZI!£§ day of March, 2019.

@&Maz/\/. /»</w

UNITED STATE§rMAGISTRtTE JUDGE
SOUTHERN DISTRICT OF EORGIA

